DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
It is acknowledged that claims 21, 30 and 39 were amended.
Claims 21-39 are pending.
Claim 39 was amended to recite a non-transitory computer readable medium, as such the rejection to claim 39 under 35 U.S.C. 101 is withdrawn.
Claims 21, 30 and 39 were amended to clarify that the a medical information server is sent an acquiring request, and that the temporal diagnostic confirmation information is acquired form the medical information server.  Which resolves the first issue indicated in the 35 U.S.C. 112(b).  
However regarding the recited limitation “temporal diagnostic confirmation information”.  The claims recite that “the temporal diagnostic confirmation information” includes “position information of a diagnostic target area corresponding to the image”.   As discussed previously in the 35 U.S.C. 112(b) rejection.  The instant specification para. 0037, describes the “temporal diagnostic confirmation information” as a flag for setting an authority to diagnose.  And specifically “the temporal diagnostic confirmation, a diagnostic result can be temporally confirmed, although the diagnostic result may not be confirmed”.  However does not include “position information of a diagnostic target area corresponding to the image” as claimed.   Instant specification para. [0045-0046] further describes “diagnostic information” which includes “position information of a diagnostic target area corresponding to the image”.  temporal diagnostic confirmation information” vs. “diagnostic information”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 30 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, recite The claims recite that “the temporal diagnostic confirmation information” includes “position information of a diagnostic target area corresponding to the image”.   As discussed previously in the 35 U.S.C. 112(b) rejection.  The instant specification para. 0037, describes the “temporal diagnostic confirmation information” as a flag for setting an authority to diagnose.  And specifically “the temporal diagnostic confirmation, a diagnostic result can be temporally confirmed, although the diagnostic result may not be confirmed”.  However does not include “position information of a diagnostic target area corresponding to the image” as claimed.   Instant specification para. [0045-0046] further describes “diagnostic information” which includes “position information of a diagnostic target area corresponding to temporal diagnostic confirmation information” vs. “diagnostic information”.  Further clarification is required.
Claims 30 and 39, recite similar limitations, therefore are rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to amendments to claim(s) 21, 30 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 22, 25, 27-29, 30, 31, 34, 36-38  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 20150347682 A1), provisionally filed Oct. 4 2011 in view of Cupka et al. (US 20110113065 A1).
Regarding claim 21, Chen discloses:
a medical information processing method comprising: sending to a medical information server, an acquiring request for temporal diagnostic confirmation information of an image of a target object, at least by (paragraph [0294] describing a user sending set information about sharing (e.g. temporal diagnostic confirmation information) a sharing-target medical image (e.g. image of a target object), where set 
acquiring, from the medical information server, in a case that a value indicates non-existence of diagnostic confirmation,  the temporal diagnostic confirmation information of the image, wherein the temporal diagnostic confirmation information includes position information of a diagnostic target area corresponding to the image, at least by (paragraph [0294] further describes set information about sharing (e.g. temporal diagnostic confirmation information) a sharing-target medical image to include annotation/collaborative diagnosis, windowing, and rendering information, such windowing and rendering information teaches positon information of a diagnostic target area corresponding to the image, since it describes the positioning and view point adjustments of the image to be shared, see (paragraph [0316]).
and outputting the image and an annotation mark based on the position information, at least by (paragraph [0344] describes overlaying annotation on the sharing-target medical image base on the rotation, expansion, and reduction (e.g. positon information) of the medical image)
But Chen fails to describe, acquiring…temporal diagnostic confirmation information based on initial a value indicates non-existence of diagnostic confirmation
However, Cupka teaches the above limitations at least by (paragraph [0012] which describes an indication of a user system not having write access (e.g. “initial a value indicates non-existence of diagnostic confirmation”) to a subsystem’s resource, and the subsystem acquiring…temporal diagnostic confirmation information”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Cupka into the teaching of Chen as they relate to resource and access management and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of allowing multiple users simultaneous temporary write access to a resource, regardless of each user's permission status as taught by Cupka in para. [0039].
As per claim 22, claim 21 is incorporated and Chen further describes:
wherein the acquiring request includes a diagnostic information identifier, at least by (paragraph [0281] describing acquiring request that includes a link to the medical image to be shared, as such, the link identifies the medical image and corresponding diagnosis result, the link is interpreted as a diagnostic information identifier.  Paragraph [0313] which describes a database table storing diagnosis result data corresponding to medical image, where diagnosis result is interpret as diagnostic information)
As per claim 25, claim 21 is incorporated and Chen further describes:
wherein the acquiring request includes position information of the diagnosis target image, at least by (paragraph [0294] further describes set information about sharing (e.g. temporal diagnostic confirmation information) a sharing-target medical image to include annotation/collaborative diagnosis, windowing, and rendering information, such windowing and rendering information teaches positon information of a diagnostic 
As per claim 27, claim 21 is incorporated and Chen further describes:
wherein the acquiring request is sent to the medical information server based on a selection in a temporal diagnostic list, at least by (paragraph [0294-0295] describes multiple options and settings related to authorizing diagnosis, access authority, operation control, windowing, rendering etc, that can be set by the user, also paragraph [0282] describes selecting a user from a list to share/request diagnosis of the sharing-target medical image, these selection options incorporates selection in a temporal diagnostic list)
As per claim 28, claim 21 is incorporated and Chen further describes:
further comprising: generating a temporal diagnostic list, a findings area, and a diagnostic confirmation button, at least by (paragraph [0320] “when an operation, the addition of an annotation, the selection of an image, a request for the switching between screens, or a request for additional processing is input by any one user via a user interface, the system according to the present invention can additionally provide a confirmation menu that is used to check whether to share the processing results of the request with other users.”)
As per claim 29, claim 21 is incorporated and Chen further describes:
further comprising: sending, to the medical information server, a notification of diagnostic confirmation, at least by (paragraph [0316] describes annotation from each user can be displayed to the other respective user in a synchronized state, where the 
Claims 30, 31, 34, 36-38 recite equivalent claim limitations as claims 21, 22, 25, 27-29 above, except that they set forth the claimed invention as an apparatus; Claim 39 recite equivalent claim limitations as claims 21 above, except that they set forth the claimed invention as computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Claims 23 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Cupka in view of Thirsk (US 20020099569 A1).
As per claim 23, claim 21 is incorporated and Chen fails to describe:
wherein the acquiring request includes a resolution of the image display area
However, Thirsk discloses the above limitation at least by (Claims 8, which describes a request that include low resolution by a low resolution display at the review station, and high resolution by a high resolution display at the review station.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Thirsk into the teaching of Chen and Cupka as they relate to medical image diagnosis and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of displaying the medical image correctly based on display capabilities/limitations.
Claim 32 recite equivalent claim limitations as claim 23 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove. 

Claims 24, 26, 33, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Cupka in view of Evertz (US 20020194019 A1).
As per claim 24, claim 21 is incorporated and Chen fails to describe:
wherein the acquiring request includes an image identifier.
However, Evertz discloses the above limitation at least by (paragraph [0030] which describes ID numbers associated with the stack of images associated with the medical case being reviewed, and paragraph [0051] describes said ID numbers being associated with the image request)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Evertz into the teaching of Chen and Cupka as they relate to medical image diagnosis and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of associating and retrieving corresponding images stored in the database as taught by Evertz in para. 0050.
As per claim 26, claim 21 is incorporated and Chen further describes:
wherein the acquiring request includes a magnification of the diagnosis target image, at least by (paragraph [0294] further describes set information about sharing (e.g. temporal diagnostic confirmation information) a sharing-target medical image to include annotation/collaborative diagnosis, windowing, and rendering information, such windowing and rendering information may teach zoom/magnification, see (paragraph [0324]).
Evertsz further discloses the above limitation at least by (paragraph [0051] “the format of the images requested, such as tiling of the monitor and magnification of the images, as well as image transformations and computer aided diagnosis functions which the radiologist uses for the review of the case”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Evertz into the teaching of Chen and Cupka as they relate to medical image diagnosis and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose accurately displaying the image as which the radiologist uses for the review of the case by the taught by Evertz in para. 0051.
Claims 33 and 35 recite equivalent claim limitations as claims 24 and 26 above, except that they set forth the claimed invention as an apparatus, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/       Primary Examiner, Art Unit 2152